                                                                                                                                                                   '')/
                                                                                                                                                                    / ii]
A(i) 24~8 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Pagel of l   .,--~)



                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                        V.                                                    (For Offenses Committed On or After November 1, 1987)



                       Donato Santiago-Lopez                                                  Case Number: 3:19-mj-24144
                                                              Wlq OCT !O p !: 0.3
                                                                           •·•·•·• ... ~,· Jose C Rojo
                                                                           ·. ·..- ~: ·,_.--.~_:,-•,..,,-,,,i!A
                                                                                         !,. '. ~;:'.YJ,ifondant 's Attorney

REGISTRATION NO. 09256508

THE DEFENDANT:
 lZl pleaded guilty to count( s) 1 of Complaint
 •    was found guilty to count(s)
                                             ----"-------------------------
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                         Count Number{s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                               1

 D The defendant has been found not guilty on count( s)
 •    Count(s)
                                                                               -------------------
                                                                                  dismissed on the motion of the United States.
                    ------------------
                                             IMPRISONMENT
       The defendant is hereby comm.itted to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  •    TIME SERVED
                                                                                   1.. __________ days
                                                                                   GtJ                         20
  lZl Assessment: $10 WAIVED lZl Fine: WAIVED
  lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material' change in the defendant's economic circumstances.

                                                                                         Thursday, October 10, 2019



Received         \..._.(_., \.   ljJ'--··--.<:--
               =-----~'-cc·;__
               DUSM                                                                          ONORA~~REN L. STROMBO"M
                                                                                         UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                      3: 19-mj-24144
